DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/30/2021, 10/28/2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0012941 (Heckel) in view of US 9,849,852 (Larner).

Regarding claim 1, Heckel teaches a method for pyrotechnic triggering of a safety system of a motor vehicle from an energy source (vehicle battery ie. energy source of motor vehicle causes batt) [0012] and at least one autarky capacitor charged from the on-board electrical system (autonomous capacitors Cs and Cz ie. autarky capacitors charged from the on-board electrical system of the vehicle) [0002, 0004, 0006-0008, 0012], the pyrotechnic triggering [0003, 0010-0012] and a respectively desired trigger time window for the respective actuator are determined based on sensor signals, in the event of a destruction of the on-board electrical system (in the event of an accident leading to destruction of the on-board electrical system there is pyrotechnic triggering of the security units 4 according to a clocked control based on the sensor signals) [0006, 0014-0016], the method comprising:
pyrotechnic triggering of at least a security unit (pyrotechnic triggering of the security unit 4) [0010]; 
measuring or estimating a currently available amount of energy in the at least one autarky capacitor for all respective remaining trigger time windows (capacitor testing is done in order to ensure that the autonomous capacitors Cs and Cz have abundant available amount of energy for all time windows when an accident would happen) [0006, 0012-0014, 0016];
 based on the currently available amount of energy, checking whether all security units provided for triggering in this respective remaining trigger time window can be triggered (whether all security units provided for triggering in respective remaining trigger time window can be triggered is checked by ensuring that the autonomous capacitors Cs and Cz are charged and ready to be triggered when a signal is received from a sensor indicating the event of an accident) [0013-0018]; 

	However, Heckel does not explicitly plurality of actuators as security units; for the actuators provided for triggering in this respective remaining trigger time window that cannot be triggered, shifting the triggering of the actuators that cannot be triggers to a following trigger time window. 
	However, Larner teaches plurality of actuators as security units that is pyrotechnically triggered in a vehicle [Col 5 lines 1-10; Col 12 lines 28-36]; for the actuators provided for triggering in this respective remaining trigger time window that cannot be triggered, shifting the triggering of the actuators that cannot be triggers to a following trigger time window (some actuators are triggered to deploy the initial safety mechanism and then a wait time followed shifting the triggering of the actuators that cannot be triggered to a following trigger time window) [Col 6 lines 1-12 and 45-64; Col 13 lines 40-67; Col 14 lines 32-57; Col 15 lines 38-60]. 
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the application to have plurality of actuators as the security units that are pyrotechnically triggered in order to ensure that the security units are deployed through the actuators, furthermore the trigger time of some of the actuators are shifted in order to ensure that the areas of direct impact are deployed first and that energy is reserved to deploy the rest of the security units in the form of actuators for protection of the passengers of the vehicle. 
 


Regarding claim 3, Heckel teaches wherein the currently available amount of energy is estimated by way of a time clock from a time when the on-board electrical system is destroyed [0010-0015].

Regarding claim 4, Heckel teaches wherein at least one discharge characteristic for the security units triggered since the on-board electrical system is destroyed is predefined (security units are triggered by discharging the autonomous capacitors Cs and Cz since the on-board electrical system is destroyed in a crash or accident) [0010, 0014-0018].
	However, Heckel does not teach plurality of actuators as security units. 
However, Larner teaches plurality of actuators as security units that is pyrotechnically triggered in a vehicle [Col 5 lines 1-10; Col 12 lines 28-36].
It would have been obvious to one with ordinary skill in the art before the effective filing date of the application to have plurality of actuators as the security units that are pyrotechnically triggered in order to ensure that the security units are deployed through the actuators in order to ensure safety of the passengers of the vehicle. 


batt) [0006-0007, 0010-0012], the energy source including an on-board electrical system and at least one autarky capacitor charged from the on-board electrical system (the autonomous capacitors Cs and Cz are charged from the on-, the triggering of the plurality of actuators and a respectively desired trigger time window for the respective actuator are determined based on sensor signals, in the event of a destruction of the on-board electrical system (in the event of an accident leading to destruction of the on-board electrical system there is pyrotechnic triggering of the security units 4 according to a clocked control based on the sensor signals) [0006, 0014-0018], the control unit executing a method comprising: 
pyrotechnic triggering of at least a security unit (pyrotechnic triggering of the security unit 4) [0010];
 measuring or estimating a currently available amount of energy in the at least one autarky capacitor for all respective remaining trigger time windows (capacitor testing is done in order to ensure that the autonomous capacitors Cs and Cz have abundant available amount of energy for all time windows when an accident would happen) [0006, 0012-0014, 0016];
 based on the currently available amount of energy, checking whether all actuators provided for triggering in this respective remaining trigger time window can be triggered (whether all security units provided for triggering in respective remaining trigger time window can be triggered is checked by ensuring that the autonomous capacitors Cs and Cz are charged and ready to be triggered when a signal is received from a sensor indicating the event of an accident) [0013-0018]; 

	However, Heckel does not explicitly plurality of actuators as security units; for the actuators provided for triggering in this respective remaining trigger time window that cannot be triggered, shifting the triggering of the actuators that cannot be triggers to a following trigger time window. 
	However, Larner teaches plurality of actuators as security units that is pyrotechnically triggered in a vehicle [Col 5 lines 1-10; Col 12 lines 28-36]; for the actuators provided for triggering in this respective remaining trigger time window that cannot be triggered, shifting the triggering of the actuators that cannot be triggers to a following trigger time window (some actuators are triggered to deploy the initial safety mechanism and then a wait time followed shifting the triggering of the actuators that cannot be triggered to a following trigger time window) [Col 6 lines 1-12 and 45-64; Col 13 lines 40-67; Col 14 lines 32-57; Col 15 lines 38-60]. 
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the application to have plurality of actuators as the security units that are pyrotechnically triggered in order to ensure that the security units are deployed through the actuators, furthermore the trigger time of some of the actuators are shifted in order to ensure that the areas of direct impact are deployed first and that energy is reserved to deploy the rest of the security units in the form of actuators for protection of the passengers of the vehicle. 



Regarding claim 7, Heckel teaches wherein the currently available amount of energy is estimated by way of a time clock from a time when the on-board electrical system is destroyed [0010-0015].

Regarding claim 8, Heckel teaches wherein at least one discharge characteristic for the actuators triggered since the on-board electrical system is destroyed is predefined (security units are triggered by discharging the autonomous capacitors Cs and Cz since the on-board electrical system is destroyed in a crash or accident) [0010, 0014-0018].
However, Heckel does not explicitly plurality of actuators as security units.
However, Larner teaches plurality of actuators as security units that is pyrotechnically triggered in a vehicle [Col 5 lines 1-10; Col 12 lines 28-36].
It would have been obvious to one with ordinary skill in the art before the effective filing date of the application to have plurality of actuators as the security units that are pyrotechnically triggered in order to ensure that the security units are deployed through the actuators in order to ensure safety of the passengers of the vehicle. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SWARNA N CHOWDHURI whose telephone number is (571)431-0696.  The examiner can normally be reached on Mon-Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7496.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SWARNA N. CHOWDHURI
Examiner
Art Unit 2836




/HAL KAPLAN/Primary Examiner, Art Unit 2836